UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2011 LEASE EQUITY APPRECIATION FUND I, L.P. (Exact name of registrant as specified in its charter) Delaware 333-84730 68-0492247 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)819-5556 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of November 16, 2011, Miles Herman resigned from his position as the president and chief operating officer of the Registrant’s general partner, and David English resigned from his position as the executive vice president of the Registrant’s general partner.Both Mr. Herman and Mr. English remain officers at LEAF Commercial Capital, Inc., which provides sub-servicing to the Registrant. Crit DeMent remains the Chief Executive Officer and Robert Moskovitz remains the Chief Financial Officer of the registrant’s general partner. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEASE EQUITY APPRECIATION FUND I, L.P. By:LEAF Financial Corporation, its general partner Date: November 22, 2011 By:/s/Robert K. Moskovitz Name:Robert K. Moskovitz Title: Chief Financial Officer
